DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 
Response to Amendment
Remarks (10/6/2022) amended claims 15 and 22 and canceled claim 21.  A supplemental amendment filed on 10/14/2022 further amended claim 22.   
Canceled claim 21 renders moot prior objections/rejections, which are hereby withdrawn.  Amended claims 15 and 22 overcome prior rejections under 35 USC 112, as relates to machine learning model, which are hereby withdrawn.  
Examiner acknowledges applicant summary of interview (on 9/20/2022).
Claims 15, 17, 18, 22, 29, 32, 33 and 35 are pending in this office action.


Response to Arguments
Applicant’s arguments (10/6/2022) with respect to rejection of claims 15, 17, 18, 22, 29, 32, 33 and 35 under 35 USC 101 have been fully considered and are not found persuasive.  Applicant asserts, without more, that based on currently amended claims, prior rejection of the claims under 35 USC 101 may now be withdrawn.  However, Applicant is directed to the analysis below in which 35 USC 101 remains applicable to amended claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 18, 22, 29, 32, 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
        Re claims 15 and 22: recite “transmit a notification of payment of a commission corresponding to a purchase price of the commodity or the service, to a provider of the commodity or the service, wherein an amount of the commission is determined by instructing the one or more processing devices to: obtain, based at least in part on accessing information in a central database,…”   The specification and drawings (fig 2) recite multiple databases - a user database, a member store database, a recipient database; however, the claimed recitation of a central database is not supported.  
       Dependent claims 17, 18 and claims 29, 32, 33 and 35 are similarly rejected because they do not cure the deficiencies of claims 15 and 22, from which they respectively depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 17, 18, 22, 29, 32, 33 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 15 recites an apparatus comprising one or more processing devices and one or more storage devices and claim 22 recites a method – both are statutory categories of invention. (Step 1: Yes) 

Step 2A Prong 1
   The specific limitations in claim 15 that recite an abstract idea are: 
      obtain purchase information related to a commodity or a service purchased by a user holding a crypto currency, comprising:
            receiving a user ID and a digital image of a paper receipt, a cash register tape or a barcode corresponding to the purchase information from the…;
            performing image recognition on the digital image to extract the purchase information;
           confirming, based on the results of image recognition, the user certification of the purchase;
          transmit a notification of payment of a commission corresponding to a purchase price of the commodity or the service, to a provider of the commodity or the service, wherein an amount of the commission is determined…: 
              obtain, based at least in part on accessing information…, a crypto currency holding period of the use in association with the user ID; 
              obtain, based at least in part on accessing information…, a crypto currency holding amount of the user in association with the user ID; and 
              multiply the purchase price of the commodity or the service by a coefficient corresponding to the crypto currency holding period and the crypto currency 
holding amount, wherein the coefficient is increased as the crypto currency holding period and the crypto currency holding amount increase;
        output a purchase request to purchase a crypto currency based on the commission, to an issuer of the crypto currency or a holder of the crypto currency; 
       …
        apply a…model one or more times to generate predicted recipients based at least in part on the purchase information;
    …
    generate a plurality of candidate postings based on the posting material
associated with the commodity, the service or the recipient and/or information
about the user, wherein the candidate postings comprise one or more of information
about the commodity or service purchased, information about a merchant from which the user purchased the commodity or service and comments about the commodity or the service;
     …
     accept a selection of one of the plurality of candidate postings by the user…



 Step 2A Prong 1
   The claim limitations as a whole recite an abstract idea in the category of certain methods of organizing human activity – i.e., fundamental economic principle and/or commercial interaction and/or social activities (managing personal interaction)  (e.g., gather data (several of the “obtain” steps – e.g. a receipt, holding amount and times), transmit notification of payment, perform a calculation to determine a commission to be used for purchase, engage in transaction (output purchase request); generate information about the purchase, accept a selection of  information from a user).  The recitation of computer elements – e.g., processing and storage devices, network – does not necessarily restrict the claim from reciting an abstract idea. (Step 2A Prong 1: Yes) 

     Step 2A Prong 2
  The identified abstract idea to which claim 15 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.  
  The claim recites additional elements – one or more processing devices, one or more storage devices, terminal apparatus (user’s), database (central), machine learning, network.  The processing devices gather and analyze data, while the storage devices and database store data used to implement the abstract idea.  The computing systems/components are recited at a high-level of generality (e.g., see specification, paragraphs 10, 11-14, fig 1) such that these components are merely used as tools to perform the abstract idea. (MPEP 2106.05(f))  The recitation of a machine learning model itself, used to generate predicted recipients, is identified as an additional element beyond the abstract idea, as machine learning merely recites programming of a computer to perform a desired data analysis to implement the abstract idea. (MPEP 2106.05(f)).   Further, the description of “digital” as related to an image of a receipt merely indicates electronic technology in the imaging used in computer implementation of the abstract idea (see, e.g. specification para 30).  A “network” is also recited at a high-level of generality (e.g., see specification, paragraph 9 reciting a network such as the Internet)) such that this recitation generally links the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO).

   Claim 15 also includes the additional elements of:
store a record of an amount of crypto currency obtained from the issuer or the holder in association with the user ID…;
 store a record of an amount of crypto currency extracted from the crypto currency to be transmitted to the user in association with the user ID… ;     
store the purchase information in association with the user ID…;
store a record of an amount of crypto currency transmitted to each of the predicted recipients…;
store a record of an amount of the obtained crypto currency less the extracted crypto currency…, wherein storing such record further comprises updating…with information regarding the obtained cryptocurrency;
store a posting material associated with the commodity, the service or the recipient, for generating posting information for posting…;
output the plurality of candidate postings
submit the selected posting for publishing …
       These limitations merely recite process steps for storing/transmitting data (i.e., information, records, posting material).  These limitations amount to no more than mere data storing, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

   Step 2B 
   Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 
   As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - one or more processing devices; one or more storage devices, terminal apparatus, machine learning, network - merely recite use of computer devices/components as tools to perform the abstract idea and linking to a particular technological environment, where applying a computer as a tool or linking to a particular technological environment are not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No)      
     Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
store a record of an amount of crypto currency obtained from the issuer or the holder in association with the user ID…;
 store a record of an amount of crypto currency extracted from the crypto currency to be transmitted to the user in association with the user ID… ;     
store the purchase information in association with the user ID…;
store a record of an amount of crypto currency transmitted to each of the predicted recipients…;
store a record of an amount of the obtained crypto currency less the extracted crypto currency…, wherein storing such record further comprises updating…with information regarding the obtained cryptocurrency;
store a posting material associated with the commodity, the service or the recipient, for generating posting information for posting…;
output the plurality of candidate postings…
submit the selected postings for publishing…

        As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d):(buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014);OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 
    Accordingly, these additional elements, when considered separately and as an ordered combination, do not recite an inventive concept. (Step 2A-Prong 2: No).

   Similar arguments are applicable to claim 22 as the claim recites a similar concept to claim 15; hence claim 22 is rejected under similar grounds to claim 15.  

Dependent claims 17, 18, 29 and 32, 33 and 35 are also rejected under 35 USC 101. 
   Dependent claims 17, 18, 29, 32 and 33 further describe the abstract idea present in independent claims 15 and 22 – e.g., claim 17(determine whether the user holds an amount of currency and transmit crypto currency to the user); 18 (transmit crypto currency in an amount); 29 (describing holding amount); 32 and 33 (determining the commission and describing a posting).  
    Further, claim 32 recites additional elements – a network - for which arguments similar to claim 15 are applicable as generally linking the judicial exception to a particular technological environment. 
   Dependent claim 35 is further descriptive of the additional element – store posting material - by further describing the information (from claim 15) that is posted.  The claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 

   For the reasons presented above, dependent claims – 17, 18, 29, 32, 33 and 35 - do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims are directed to an abstract idea. 
    Thus, the claims 15, 17, 18, 22, 29, 32, 33 and 35 are not patent-eligible under 35 USC 101.

Cited Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892: 
Gonzales (U.S. 2013/0110599) – shows administering a rewards program that includes a shred price concession
Bednarek (U.S. 2005/0251440) – shows participating users and merchants in incentive programs 
Loeb et al. (U.S. 2016/0063532) – shows comparing of a receipt to incentive or disincentive data and updating a user’s incentive account based thereon
Lynd (U.S. 2015/0348084) – system and method for automatically transferring rewards earned from purchase transactions to selected organizations
Taylor et al. (U.S. 2018/0033062) -  shows providing incentives to encourage online shoppers to share information about their purchases on social networks 

Conclusion
          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696 


/JOSEPH W. KING/Primary Examiner, Art Unit 3696